Citation Nr: 9926121	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1970 to July 
1970.

This appeal arises from an October 1992 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1993, and a statement of the case was 
issued in April 1993.  A substantive appeal was received in 
October 1993.  The veteran testified at a personal hearing at 
the RO in September 1994.

In a June 1995 rating decision, the RO denied entitlement to 
service connection for "a nervous condition under the 
diagnosis of personality disorder, substance abuse and/or 
neurosis other than PTSD."  A notice of disagreement was not 
received to initiate an appeal from that determination, and 
the only issue properly in appellate status involves the 
veteran's claim based on PTSD. 


FINDINGS OF FACT

1.  The veteran's PTSD was not manifested prior to or during 
his active military service. 

2.  The veteran did not engage in combat.

3.  The veteran's PTSD was first manifested many years after 
his military service and has not been attributed to a 
verified inservice stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record includes medical diagnoses of PTSD.  The veteran 
has put forth assertions regarding stressors during his 
Vietnam service.  As a preliminary matter, the Board finds 
that the veteran's claim is plausible and capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Further, in view of the several 
efforts by the RO to verify the claimed stressors and the 
fact that a VA examination has been conducted in connection 
with the veteran's claim, the Board believes no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); 64 FR 32808, 
June 18, 1999.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 
60, 66 (1993). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The veteran 
and his representative argue that the veteran participated in 
combat and witnessed stressors while stationed at or near Chu 
Lai in the Republic of Vietnam, and that he has PTSD as a 
result. 

The veteran's DD 214 shows that his primary specialty was 
motor vehicle operator, and that he served in the Republic of 
Vietnam from February 1969 to February 1970.  Service records 
show that while he was in Vietnam he was assigned to Service 
Company, 9th Engineering Battalion (EB), FMF (Fleet Marine 
Force).  Service records indicate that he was a motor vehicle 
operator his entire time in Vietnam, except that he was a 
messman from February 26, 1969 to March 25, 1969.

The Board has determined that the evidence does not warrant a 
preliminary finding that the veteran participated in combat 
with the enemy.  Although the veteran's statements regarding 
his claim are credible, his statements must be weighed 
together with the other evidence of record.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  In this case, the Board 
finds that the evidence does not show that the veteran 
participated in combat.  The veteran's DD 214 does not show 
that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Action Ribbon, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).  

Service records indicate that while in Vietnam the veteran's 
primary specialty was motor vehicle operator, and that he 
served about one month as a messman.  While the veteran may 
very well have served in a combat area (as evidenced by his 
service records) the Court has stated that serving in a 
combat zone is not the same as serving in combat.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the 
veteran's DD Form 214 lists participation in 
"counterinsurgency operations against Communist forces in 
the Chu Lai RVN area," the nature and extent of the 
veteran's participation in these operations is not described, 
and the Board declines to afford this entry the same weight 
as the commendations or awards which may show combat, as 
specified in 38 C.F.R. § 3.304(f).  In particular, given its 
ambiguity, the Board finds that this notation is of less 
weight than the evidence in the veteran's service records, 
which contain specific information as to his duty as a motor 
vehicle operator in the service company of an engineering 
unit in Chu Lai.  Based on the foregoing, the Board finds 
that the veteran did not participate in combat.  See Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen, 10 Vet. 
App. at 147.   In Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994), the Court stated that "the absence of corroboration 
in the service records, when there is nothing in the 
available records that is inconsistent with other evidence, 
does not relieve the BVA of its obligations to assess the 
credibility and probative value of the other evidence."  
West, Zarycki and Doran cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has now 
been revised as to "Evidence of Stressors in Service" to 
read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166  (1996); see also Cohen, 10 Vet. App. at 147.

In this case, a review of the veteran's written statements, 
and the hearing transcript from his September 1994 hearing, 
shows that, broadly stated, he alleges that he has PTSD as 
the result of five stressors or types of stressors: 1) his 
best friend, identified as "[redacted]," was killed after 
a truck backed over him; 2) while under arrest for drunk 
driving near Tam Ky, a Marine sitting next to him in a jeep 
was wounded and possibly killed by a sniper; 3) he was 
ambushed while on convoy on one or more occasions; 4) the 
death of a man identified as "[redacted]"; and 5) generalized 
fear of snipers and booby traps.  The Board notes that at his 
hearing, the veteran stated that he did not actually witness 
the deaths of [redacted] and [redacted]t.

The claims file includes two letters from the U.S. Marine 
Corps Historical Center (USMCHC).  The earlier letter, dated 
in January 1997, is actually a cover letter for the command 
chronology for the 9th EB for the month of June 1969.  The 
second letter, dated in June 1997, states that the unit 
diaries of the Service Company, 9th EB, did not show that 
anyone named [redacted] was killed, or that anyone by that 
named served with the company.  Further, the veteran's 
service records do show various disciplinary actions, 
including for driving while intoxicated, but do not refer to 
any attack while the veteran was in custody. 

As noted at the outset, the claims file does include medical 
diagnoses of PTSD.  However, in order for a grant of service 
connection for PTSD to be warranted, there must be credible 
evidence linking the PTSD to the veteran's service.  As 
discussed above, despite the efforts of the RO, there has 
been no official verification of the claimed stressors.  To 
the extent he has claimed generalized fear at being in an 
area with mines, booby traps and snipers, such feelings are 
not representative of a stressor which is subject to 
verification.  With regard to the veteran's assertions that 
he witnessed a Marine get wounded or killed while riding in a 
jeep, and that he was involved in one or more ambushes while 
on convoy duty, the Board notes that the U.S. Court of 
Appeals for Veterans Claims has held that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, he has not provided names, dates and/or places, 
or other useful identifying information, which would allow 
for verification of these stressors.  In addition, there is 
no objective evidence that the veteran or any member of 
Service Company, 9th EB, was involved in an ambush.  
Therefore, these stressors are not verified. 

To the extent that any of the medical records in the claims 
file discuss the veteran's PTSD in connection with combat 
incidents, it is clear that such medical discussion is based 
entirely on verbal history as reported by the veteran, and as 
the claims folder lacks credible supporting evidence that the 
claimed stressors actually occurred, the Board is not 
required to accept any conclusions as to causation in these 
opinions.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As unsupported 
conclusions, these opinions are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) [something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence."]; see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  Consequently, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met; and that the preponderance of the evidence is 
against entitlement to service connection for PTSD.  
Accordingly, service connection for PTSD must be denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board notes that the veteran has 
asserted that his PTSD preexisted his service and was 
aggravated by his service in Vietnam.  A preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).

However, the Board is unable to find that the veteran's PTSD 
preexisted his military service.  In fact, as no psychiatric 
disorder was noted on entry into service, the veteran must be 
presumed to have been in sound condition.  38 C.F.R. 
§ 3.304(b).  Further, service medical records are silent for 
any psychiatric complaints or findings, and the veteran's 
psychiatric status was clinically evaluated as normal on 
discharge examination in July 1970.  Based on this evidence, 
the Board must conclude that PTSD did not preexist the 
veteran's service and thus could not have been aggravated 
during such service.  Further, there is no basis for finding 
that the veteran's PTSD was first manifested during his 
service.  

It appears that the veteran's contentions regarding 
aggravation during service of a preexisting PTSD are based in 
large part on certain medical findings which appear to link 
the veteran's PTSD to preservice stressors, including 
childhood family experiences.  In this regard, the Board 
specifically acknowledges the findings of a VA examiner in 
August 1992.  This examination involved a psychological 
assessment in view of the veteran's assertion that he has 
PTSD due to his experiences in Vietnam.  After interviewing 
the veteran and administering certain tests, the examiner 
reported that the data did not support a hypothesis that the 
veteran has PTSD due to his Vietnam experiences.  Rather, the 
examiner stated that the veteran had a PTSD due to his 
experiences as a child and adolescent.  Further, the examiner 
commented that available data did not support a hypothesis of 
significant aggravation of dysfunctional behaviors due to 
military service.  

After reviewing the August 1992 medical report together with 
other medical evidence of record, the Board believes that the 
totality of such evidence leads to the conclusion that 
although the veteran's PTSD may be due to preservice 
stressors, the PTSD did not develop until many years after 
service.  As the disability was not present until many years 
after service, there is no basis for even considering 
aggravation during service to begin with.  


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

